DETAILED ACTION





Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements of  2/26/21, 7/21/21, 3/9/22 and 4/21/22 have been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith. 

Drawings
The drawings are objected to because it is unclear if “112” should be in Fig. 2 since “212” represents the inner portion.  In Fig. 3, the lead arrow for “310” is directed to the perimeter and not the array. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “214” in Fig. 2 and “C” in Fig. 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “A” in para. [0110], line 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the term comprise which is legal terminology used in patent claim.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: para. [0093] lines 6 -7 recites “a second layer or ply 902 that is away from the wound”, however, since the microstructures penetrate the skin (see Fig. 16), isn’t 902 the layer near the wound or skin; “shaft 106A “in line 15 should read --shaft 106C--; and para. [0112] “103” should read --1030--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims(s) 1, 4, 6-9 and 21-24, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,430,998 (“Harvey et al.”) in view of U.S. Patent Application Publication No. 2012/0245629 (“Gross et al.”).
As regards claim 1, Harvey et al. discloses a wound closure device that substantially closes Applicants’ presently claimed invention.  More specifically, Harvey et al. discloses a wound cover device (constituted by the device shown in Figs. 1-3) comprising: a backing (constituted by band 12) comprising a wound-side surface (the side adjacent wound 6) and an exterior side surface (the opposite side surface), and one or more micro staple arrays (constituted by hooks 22 having needles 28 having a length of about 0.25 mm, thereby being micro, see col. 3, lines 21-31; see Fig. 1 which shows an array of hooks 22, see also col. 2, lines 64-67 which discloses the hooks can be provided in an array) attached to the wound-side surface (see Fig. 3).
Harvey et al. fails to teach a wound treatment layer attached to the one or more micro-staple arrays. However, Gross et al. in the disclosure of an analogous device teaches it is known to coat a device, for example, sutures for placement in wound tissue.  The coating, for example, anti-proliferative agents, anti-infectives agents, anti-inflammatory agents, a hydrogel, etc. may be a composition that is placed on the suture to promote wound healing (para. [0110], lines 1-20).
In view of Gross et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention have placed a wound treatment layer, in the form of a coating of a composition on the staples, such as, anti-proliferative agents, anti-infectives agents, anti-inflammatory agents, a hydrogel, etc., in order achieve the predictable results of promoting wound healing.
As regards claim 4, modified Harvey et al. discloses the wound cover of claim 1, wherein the backing material comprises a stretchable material (note col. 2, lines 30-33 which discloses the band is comprised of somewhat elastic material such as polyurethane; thereby being stretchable).
As regards claim 6, modified Harvey et al. discloses the wound cover of claim 1 wherein the backing material includes a perforation (note col. 2, lines 35-36, which discloses the band is capable of permitting the passage of water vapor; thus the band is perforated).
As regards claim 7, modified Harvey et al. discloses the wound cover of claim 6, wherein the perforation comprises an array of holes extending through the backing from the wound-side surface to the exterior side surface (it is inherent that the entire band permits the passage of water vapor and therefore it has an array of holes extending from the wound-side surface to the exterior side surface in order to allow passage of water vapor).
As regards claim 8, modified Harvey et al. discloses the wound cover of claim 7, wherein the wound treatment layer is located within and outer perimeter of the array of holes (as can be seen from the cross-sectional view of Fig. 3, needles 22 which are modified to include a wound treatment layer is located within an outer perimeter of the array of holes since the holes extend over the entire surface of band 12).
As regards claim 9, modified Harvey et al. discloses the wound cove device of claim 7, wherein the array of holes is surround by an unbroken border of material of the backing (as can be seen from Fig. 1, the band 12 has an unbroken border).
As regards claim 21, modified Harvey et al. discloses the wound cover device of claim 1, wherein the one or more micro-staples arrays includes a plurality of staples projecting through the wound treatment layer and configured to engage the skin and anchor the wound cover device thereto (the one or more micro-staples arrays includes a plurality of staples constituted by hooks 22 having needles 28 projecting through the wound treatment layer and configured to engage the skin 7 and to anchor the wound cover device thereto, see col. 3, lines 34-47).
As regards claim 22, modified Harvey et al. discloses the wound cover device of claim 21, wherein each of the plurality of staples has a length of 1mm (note the disclosure of needles having a length of about 0.25 to 1.5 millimeters long at col. 3, lines 28-30).
As regards claim 23, modified Harvey et al. discloses the wound cover device of claim 22, wherein each of the plurality of staples has a length of less than or equal to 10 mm (note the disclosure of needles having a length of about 0.25 to 1.5 millimeters long at col. 3, lines 28-30, which is less than 10 mm).
As regards claim 24, modified Harvey et al. discloses the wound cover device of claim 21, wherein at least some of the plurality of stapes are angled relative to the backing at an angle in the range of 90 to 45 degrees (as can be seen from annotated Fig. 3 below, the angle of the needle is greater than 45 degrees and less than 90 degrees.
As regards claim 26, modified Harvey et al. discloses the wound cover device of claim 21, wherein the wound treatment layer comprises a wound dressing layer (it must be noted that the coating providing by the treatment layer of Gross et al. Gross et al. teaches it is known to coat a device, for example, sutures for placement in wound tissue.  The coating, for example, anti-proliferative agents, anti-infectives agents, anti-inflammatory agents, a hydrogel, etc. may be a composition that is placed on the suture to promote wound healing (para. [0110], lines 1-20), such that the treatment layer is a bandage, i.e., a layer that covers a wound.
In view of Gross et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention have placed a wound treatment layer, in the form of a coating of a composition, such as, anti-proliferative agents, anti-infectives agents, anti-inflammatory agents, a hydrogel,  etc. in order achieve the predictable results of promoting wound healing.
As regards claim 28, modified Harvey et al. discloses the wound cove device of claim 26, wherein the wound dressing layer comprises a hydrogel (note the rejection of claim 26 above).

Claim(s) 1-3, 5-8,10-13, 21, 26 and 27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mount Sinai.Org in view of U.S. Patent Application Publication No. 2017/0128273 (“Smith et al.”) and U.S. Patent No. 3,073,304 (“Schaar”).
As regards claim 1, Mount Sinai.Org  discloses a wound cover device that substantially closes Applicants’ presently claimed invention.  More specifically, Mount Sinai.Org discloses a wound cover device (see page 2, Why the Procedure Is Performed, which discloses that skin grafts are placed on very large wounds; thus the skin graft is a wound cover) comprising: a backing (constituted by a sterile dressing, see page 2, lines 8-10, which discloses the skin graft is covered with a sterile dressing) comprising a wound-side surface (the side facing the wound) and an exterior side surface (the opposite side surface), a wound treatment layer (constituted by a skin graft) attached by one or more staples (see page 2, lines 8-10).
Mount Sinai.Org fails to disclose the one or more staples are an array of micro-staple arrays.
Smith et al. in an analogous wound covering device (constituted by bandage 10) teaches that it is known to provide a wound covering device comprising a backing (base substrate 12) wherein the backing layer has one or more arrays of micro-staples attached thereto (first side and second side coupling members 32 comprising micro needles attached to 12, see Fig. 2) that are capable of being bloodlessly and painlessly directed into the dermis, see para. [0043], lines 1-6 and para. [0047] and prevent movement of the wound (see para. 0009], lines 5-15). 
In view of Smith et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have secured the graft of Mount Sinai.Org with an array of micro-staples in order to secure the graft bloodlessly and painlessly to the dermis and to prevent movement of the graft over the wound.
Mt. Sinai.Org also fails to disclose one or more staples attached to the wound side surface of the backing.  However, since Mt. Sinai discloses that after the graft is stapled or stitched, the donor-site area is covered with a sterile dressing, the Office contends that it would have been obvious to one having ordinary skill in the art to have selected any suitable dressing to cover the stapled/stitched donor-site.
Schaar discloses a sterile dressing constituted by bandage (50, see Fig. 4 and col. 2, lines 1-6).  The bandage (see col. 4, lines 13-18) comprises a perforated tape (for example 40, see Figs. 1 and 2, constructed from polyethylene terephthalate, see Example 5), a pressure sensitive adhesive (51) and an absorbent pad both on a wound facing side of perforated tape of the bandage.
In view of Schaar, it would have been obvious to one of ordinary skill in the art to have selected a sterile dressing, such as bandage (50), to cover the donor-site of Mount Sinai.Org in order to provide a pad that absorbs wound exudate and to provide an adhesive cover to ensure the pad remains in place on the donor-site.  Such placement of the sterile bandage on donor-site attaches the wound facing side of the perforated  the bandage to the one or more arrays of micro-staple arrays.
As regards claim 2, modified Mount Sinai.Org discloses the wound cover device of claim 1, wherein the wound treatment layer (constituted by the skin graft) comprises natural skin as the skin graft is removed from one area of the skin and attached to another (see page 1).
As regards claim 3, modified Mount Sinai.Org discloses the wound cover device of claim 1, wherein the wound treatment layer comprises a skin replacement layer comprising a xenograft, an allograft, and autograft or a combination (page 1 discloses the skin graft is a patch of skin from one area of the body and attached to another area of the body, thereby being an autograft).
As regards claim 5, modified Mount Sinai.Org. discloses the wound cover device of claim 2, wherein the backing comprises polyurethane, polyethylene or polyethylene terephthalate (note the rejection of claim 1 above, which discloses the perforated tape comprises polyethylene terephthalate).
As regards claim 6, modified Mount Sinai.Org discloses the wound cover of claim 1,  wherein the backing material includes a perforation (note openings 52 of Schaar).
As regards claim 7, modified Mount Sinai.Org discloses the wound cover of claim 6, wherein the perforation comprises an array of holes extending through the backing from the wound-side surface to the exterior side surface (see Fig. 5 of Schaar which discloses the perforations extending from the wound side surface to the exterior side surface).
As regards claim 8, modified Mount Sinai.Org discloses the wound cover of claim 7, except wherein the wound treatment layer is located within and outer perimeter of the array of holes.  However, since the bandage (50) is provided to cover the wound treatment layer (skin graft), it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have provided the bandage in a size such that the wound treatment layer (skin graft) is within the outer boundary of the bandage in order to ensure the pad and perforated tape covers the donor site to maintain it in place for 3 to 5 days.
As regards claim 10, modified Mount Sinai.Org discloses the wound cover device of claim 1, wherein the one or more micro-staple arrays is attached to the backing with adhesive layer (constituted by adhesive 51 of Schaar). 
As regards claim 11, modified Mount Sinai.Org discloses the wound cover device of claim 10, wherein the adhesive layer is perforated (see Fig. 5 of Schaar which shows opening 52 extending between adhesive layer 51).
As regards claim 12, Mount Sinai.Org discloses the wound cover device of claim 10, wherein the adhesive layer comprises acrylate or other known medical adhesive materials (Schaar discloses at col. 6, lines 50-56, other known adhesive materials).
As regards claim 13, modified Mount Sinai.Org discloses the wound cover device of claim 10, wherein the adhesive layer completely covers the wound-facing side (see Fig. 5 of Schaar where adhesive (51) can be seen completely covering the wound facing side).
As regards claim 21, modified Mount Sinai.Org discloses the wound cover device of claim 1, wherein the one or more micro-staples arrays includes a plurality of staples projecting through the wound treatment layer and configured to engage the skin and anchor the wound cover device thereto (as can be read from page 2, lines 1-10, the “graft is carefully spread on the bare area where it is to be transplanted.  It is held in placed by gentle pressure… or by staples or few small stitches.”  Thus, the staples which are modified to include a micro-array of staples anchors the graft to the skin).
As regards claim 26, modified Mount Sinai.Org discloses the wound cover device of claim 1, wherein the wound treatment layer comprises a wound dressing layer (constituted by the skin graft).
As regards claim 27, modified Mount Sinai.Org discloses the wound cover device of claim 1, wherein the wound dressing layer comprises a bandage (constituted by the skin graft; it must be note that a bandage is a strip of material used to bind a wound).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mount Sinai.Org. in view of Smith et al. as applied to claim 2 above, and in further view of U.S. Patent No. 6,566,577 (“Addison et al.”).
As regards claim 5, modified Mount Sinai.Org. discloses the wound cover device of claim 2 wherein the backing is a sterile dressing (see page 2, lines 8-10).  Modified Mount Sinai.Org. fails to disclose the backing comprises polyurethane, polyethylene or polyethylene terephthalate.
Addison et al., in the disclosure of an analogous wound covering device teaches it is known to construct  a wound covering device (wound dressing 1) with backing layer (6) constructed from polyurethane (see col. 7, lines 14-21).  
 Applicant is reminded that the selection of a known material based upon its suitability for the intended use is a prima face obvious. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  As such, in view of Addison et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing of the presently claimed invention to have constructed the sterile dressing from polyurethane because it is elastically stretchable and will move with the body.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mount Sinai.Org in view of Smith et al. and Schaar, as applied to claim 21 above,  and in further view of U.S. Patent No. 5,738,474 (“Blewett”).
As regards claim 22, modified Mount Sinai.Org discloses the wound cover device of claim 21, except wherein each of the plurality of staples has a length of at least of 1 mm.  However, Blewett discloses an analogous surgical staple (100, see Fig. 4) having a length l3 of about 0.125 inch  or 3.175 mm + the diameter d of 0.0085 inch or 0.216 mm for each leg, which is at least 1mm, but the dimensions may be modified depending upon the surgical application (see col. 5, lines 16-20, 48-50 and lines 60-61).
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the present invention to have provided the staple of modified Mount Sinai.Org having a length of at least 1 mm, such as 3.192 mm (3.175+0.0085+0.0085), as taught by Blewett depending upon the surgical application.
As regards claim 23, modified Mount Sinai.Org discloses the wound cover device of claim 22, wherein each of the plurality of staples has a length of less than or equal to 10 mm (as can be read from the rejection of claim 22 above, modified Mount Sinai.Org has a length of 3.192 mm which is less than 10 mm).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mount Sinai.Org in view of Smith et al. and Schaar, as applied to claim 1 above, and in further view of U.S. Patent No. 5,497,933 (“DeFonzo et al.”).
As regards claim 25, Mount Sinai.Org discloses the wound cover device of claim 1, except that the device further comprises an edge micro-staple array along and extending partially beyond and edge of the backing separate from the one or more micro-staple arrays.  However, DeFonzo et al. in its analogous disclosure of a staple array used to staple a wound treatment device (mesh 112) to skin (115), teaches it is known to secure a wound treatment device (mesh 112) with a circular array of staples (110) as shown in Fig. 27, as well as an alternative array wherein staples are oriented such that one leg pierces the mesh and the other leg pierces body tissue (114) ad shown in Fig. 29.  DeFonzo et al. additionally teaches that alternative forms and arrangements are available to attach mesh or other surgery related objects or prosthesis to body tissue as may come to mind of persons skilled in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have to secured the inner portion of the graft of modified Mount Sinai.Org with an array of micro-staples such as that in Fig. 27 of DeFonzo et al., as well as with an array of micro-staples wherein the staples are oriented such that one leg pierces the graft and the other leg pierces body tissue, such as that in Fig. 29 of DeFonzo et al., in order achieve the predictable result of maintaining both the inner portion and the outer perimeter of the graft secured to the donor site, to decrease the chance of graft loss.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stapling technique through transparent dressing to fix skin grafts (hereinafter (“Yanagisawa”) in view of Smith et al. 
As regards claim 1, Mount Sinai.Org discloses a wound cover device that substantially closes Applicants’ presently claimed invention.  More specifically, Yanagisawa discloses a wound cover device (constituted by a skin graft, Mepitel One as a primary contact dressing on the skin graft and staples, see Introduction and Patients and methods) comprising: a backing (constituted by Mepitel One) comprising a wound-side surface (the side facing the graft) and an exterior side surface (the opposite side surface); one or more staples attached to the wound side surface (stapling is performed on the surface of the dressing (see Patients and methods, lines 1-3) and  a wound treatment layer attached to the one or more staples (the skin graft is stapled to the primary dressing (see Patients and methods, lines 1-3).   
Yanagisawa fails to disclose the one or more staples are an array of micro-staple arrays.
Smith et al. in an analogous wound covering device (constituted by bandage 10) teaches that it is known to provide a wound covering a backing (base substrate 12) wherein the backing layer has one or more arrays of micro-staples attached thereto (first side and second side coupling members 32 comprising micro needles attached to 12, see Fig. 2) that are capable of being bloodlessly and painlessly directed into the dermis, see para. [0043], lines 1-6 and para. [0047] and prevent movement of the wound (see para. 0009], lines 5-15). 
In view of Smith et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have secured the wound cover device of Yanagisawa with micro-staples in order to secure the graft bloodlessly and painlessly to the dermis, and more particularly an array of micro-staples in order to lessen movement of the graft over the wound.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Smith et al. as applied to claim 1, as evidenced by SMTL Datacard.
As regards claim 4, modified Yanagisawa discloses the wound cover of claim 1, wherein the backing material comprises a stretchable material (the backing material of Mepitel One is constructed from a flexible polyamide (which is also known as nylon) net and is inherently a stretchable material, as evidenced by SMTL Datacard).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Smith et al. as applied to claim 1 above, and in further view U.S. Patent No. 2011/0034953 (“Milo”).
As regards claims 14 and 16 , modified Yanagisawa discloses the wound cover device of claim 1, wherein the one or more micro-staple arrays is stretchable.  However, Milo, in its analogous disclosure of a surgical staples teaches that surgical staples can be made of material which provides an elastic i.e., spring-like or shock-absorbing section for occasions when momentary rises in the abdominal pressure occurs (see para. [0044] and claim 11).
In view of Milo, depending upon placement of the skin graft of modified Yanagisawa, it would have been obvious to one having ordinary skill in the art to have constructed the staples of Yanagisawa from material which provides an elastic i.e., spring like or shock-absorbing section, i.e., stretchable section, in order to provide comfort to the user during occasions when momentary rises in pressure occurs under the skin graft. 
As regards claim 15, modified Yanagisawa discloses the device of claim 14, wherein the one or more micro-staple arrays is stretchable in the orthogonal directions (note para. [0044], lines 17-25 of Milo which recites “the staples remain securely implanted while the U- or S-shaped section will flex i.e., stretch, in response to the exertion of force on the implanted, interconnected staples…interabdominal pressure rise results in forces, which are distributed throughout the entire ring so that it spreads and then returns to its original shape upon relaxation of such pressure thereby avoiding potential tearing of the repair.”).  Thus, when Yanagisawa is modified to include the staples of Milo, the staples will be stretchable in the orthogonal directions which will allow the staples ring to spread as a result of forces and then return to its original shape.
As regards claim 17, modified Yanagisawa discloses the wound cover device of claim 16, wherein the one or more micro-staple array comprises: a base wire  (constituted by ear 59, ring 61, U-shaped bend 63 and arcuate link 67) extending in an undulating pattern (see Figs. 8); and a plurality of staples extending from base wire (see Figs. 8 and 9). 

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Smith et al. as applied to claim 1 above, and in further view DeFonzo et al.
As regards claim 18, modified Yanagisawa discloses the wound cover device of claim 1, except wherein an outer perimeter of the one or more micro-staple arrays is larger than an outer perimeter of the wound treatment layer.  However, DeFonzo et al. in its analogous disclosure of a staple array used to staple a wound treatment device (mesh 112) to skin (115), teaches it is known to secure a wound treatment device (mesh 112) with a circular array of staples (110) as shown in Fig. 29, wherein the staples are oriented such that one leg pierces the mesh and the other leg pierces body tissue (114) as an alternative arrangement for providing staples for attaching the surgical mesh to the user (see col. 10, lines 63-65).
In view of Fig. 20 of DeFonzo et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have provided the micro-staple array of modified Yanagisawa with staples that are oriented such that one leg pierces both Mepitel One and the graft, and the other leg pierces body tissue, such that the outer perimeter of the one or more-micro staple arrays is larger than the outer perimeter of the wound treatment layer in order to achieve the predictable result of providing an alternative arrangement for attaching the graft to the user.
As regards claim 19, modified Yanagisawa discloses the wound cover device of claim 18, except wherein the one or more micro-staple arrays extends across an interior of the wound treatment layer from a first edge to a second opposite edge.  However, since DeFonzo et al. teach alternative patterns may be used for attaching the staples the mesh, see Figs 27 and 29, it would have been obvious to one of ordinary skill in the art to have selected and alternative pattern of stapling the wound cover to the user, such as an array that extends across an interior of the wound treatment layer from a first edge to a second opposite edge in order firmly attach the graft to the skin of the user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 2844445 to Arnould discloses a surgical staple constructed from nickel/titanium alloy treated to make it super-elastic for the purpose of applying pressure to two portions of the body with having to be cooled or heated prior to fitting (see the Abstract). NPL Mepitel one Wound Contact Layers disclose features of a dressing used on wounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786